PER CURIAM.
Appellant appeals from the ten-year habitual felony offender sentence imposed upon his conviction for possession of cocaine, as charged in Count III of the complaint. No appeal has been taken from appellant’s convictions and sentences as to two other counts. No objection as to the sentence was raised before the trial court.
This court ruled in McKnight v. State, 23 Fla. L. Weekly D2402, — So.2d-, 1998 WL 736323 (Fla. 1st DCA Oct.23, 1998), review granted, State v. McKnight, 729 So.2d 394 (Fla.1999), that a 10-year habitual offender sentence for possession of cocaine constitutes fundamental error, which may be raised for the first time on direct appeal. Therefore, the habitual offender sentence imposed on the Count III possession of cocaine conviction is reversed and remanded for resentencing.
As we did in McKnight and Nelson v. State, 719 So.2d 1230 (Fla. 1st DCA 1998), we certify that our decision in this case conflicts with the decision in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998).
ERVIN and JOANOS, JJ., and SMITH, LARRY G„ Senior Judge, CONCUR.